            Case 6:20-cv-00939-RDP Document 1 Filed 07/02/20 Page 1 of 5                             FILED
                                                                                             2020 Jul-02 PM 04:27
                                                                                            U.S. DISTRICT COURT
                                                                                                N.D. OF ALABAMA


                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                 JASPER DIVISION

Linda Purser,                               )
                                            )
       Plaintiff,                           )
                                            )
       v.                                   )       No.
                                            )
SCA Collection, Inc., a North Carolina      )
corporation,                                )
                                            )
       Defendant.                           )       Jury Demanded

                                         COMPLAINT

       Plaintiff, Linda Purser, brings this action under the Fair Debt Collection Practices

Act, 15 U.S.C. § 1692, et seq. ("FDCPA"), for a finding that Defendant’s collection

actions violated the FDCPA, and to recover damages, and alleges:

                                JURISDICTION AND VENUE

       1.       This Court has jurisdiction, pursuant to § 1692k(d) of the FDCPA and 28

U.S.C. § 1331.

       2.       Venue is proper in this District because: a) the acts and transactions

occurred here; b) Plaintiff resides here; and, c) Defendant transacts business here.

                                           PARTIES

       3.       Plaintiff, Linda Purser (“Purser"), is a citizen of the State of Alabama,

residing in the Northern District of Alabama, from whom Defendant attempted to collect

a defaulted consumer debt that she allegedly owed for medical services to Florence

Pathology.

       4.       Defendant, SCA Collections, Inc. (“SCA”), is a North Carolina corporation

that acts as a debt collector, as defined by § 1692a of the FDCPA, because it regularly
            Case 6:20-cv-00939-RDP Document 1 Filed 07/02/20 Page 2 of 5



uses the mails and/or the telephone to collect, or attempt to collect, defaulted consumer

debts that it did not originate. SCA operates a defaulted debt collection business, and

attempts to collect debts from consumers in many states, including consumers in the

State of Alabama. In fact, Defendant SCA was acting as a debt collector as to the

defaulted consumer debt it attempted to collect from Plaintiff.

                                FACTUAL ALLEGATIONS

       5.      Due to financial difficulties, Plaintiff was unable to pay her debts, including

a medical debt she allegedly owed to Florence Pathology. Defendant SCA attempted to

collect this debt from her via a negative credit report. Unsure about who Defendant SCA

was, and unsure of the amount of the debt, Ms. Purser consulted with counsel about her

debt issues and the debt that SCA was trying to collect.

       6.      Accordingly, Ms. Purser’s attorney wrote to Defendant SCA, via a letter

dated April 29, 2020, to dispute the debt SCA was trying to collect. A copy of this letter

and fax confirmation are attached as Exhibit A.

       7.      On June 29, 2020, Ms. Purser obtained and reviewed copies of her

TransUnion and Experian credit reports, which showed that Defendant SCA had

continued to report the debt, but had failed to note that the debt was disputed. The

pertinent parts of Ms. Purser’s TransUnion and Experian credit reports are attached as

Group Exhibit B.

       8.      Defendant’s violations of the FDCPA were material because Defendant’s

failure to note that the debt was disputed when Defendant reported, or continued to

report, the debt on Plaintiff’s credit report impaired her credit rating and her ability to

obtain credit. Moreover, Defendant’s failure to note, when reporting the debt on



                                               2
            Case 6:20-cv-00939-RDP Document 1 Filed 07/02/20 Page 3 of 5



Plaintiff’s credit report, that the debt was disputed, made it appear to Plaintiff that she

did not actually have the right to dispute the debt. Defendant’s collection actions

alarmed, confused, and distressed Ms. Purser.

       9.      All of Defendant’s collection actions at issue in this matter occurred within

one year of the date of this Complaint.

       10.     Defendant’s collection communications are to be interpreted under the

“least sophisticated consumer” standard, see, Jeter v. Credit Bureau, 760 F.2d 1168,

1176 (11th Cir. 1985); LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1193-1194

(11th Cir. 2010).

                                         COUNT I
                          Violation Of § 1692e Of The FDCPA –
                          False or Misleading Representations

       11.     Plaintiff adopts and realleges ¶¶ 1-10.

       12.     Section 1692e of the FDCPA prohibits debt collectors from using any

false, deceptive or misleading means to collect or attempt to collect a debt, including,

but not limited to, communicating or threatening to communicate to any person credit

information which is known or which should be known to be false, including the failure to

communicate that a disputed debt is disputed, see 15 U.S.C. § 1692e(8)(“…the

following conduct is a violation of this section…including the failure to communicate that

a disputed debt is disputed…”); see also, Evans v. Portfolio Associates, 889 F.3d 337,

346 (7th Cir. 2018); Sayles v. Advanced Recovery Systems, 865 F.3d 246, 249-250 (5th

Cir. 2017); and Brady v. Credit Recovery, 160 F.3d 64, 65 (1st Cir. 1998).

       13.     Defendant, by continuing to report the debt to credit reporting agencies,

when it knew the debt was disputed by the consumer, and failing to report that the debt



                                              3
              Case 6:20-cv-00939-RDP Document 1 Filed 07/02/20 Page 4 of 5



was disputed, used false, deceptive or misleading means to collect or attempt to collect

a debt, in violation of § 1692e(8) of the FDCPA.

         14.     Defendant’s violations of § 1692e(8) of the FDCPA render it liable for

actual and statutory damages, costs, and reasonable attorneys’ fees, see, 15 U.S.C. §

1692k.

                                         COUNT II
                           Violation Of § 1692f Of The FDCPA --
                       Unfair Or Unconscionable Collection Actions

         15.     Plaintiff adopts and realleges ¶¶ 1-10.

         16.     Section 1692f of the FDCPA prohibits a debt collector from using any

unfair or unconscionable means to collect or attempt to collect a debt, see, 15 U.S.C. §

1692f.

         17.     Defendant, by continuing to report the debt to credit reporting agencies,

when it knew the debt was disputed by Plaintiff, and failing to report that the debt was

disputed, used unfair or unconscionable means to collect, or attempt to collect, a debt,

in violation of § 1692f of the FDCPA.

         18.     Defendant’s violations of § 1692f of the FDCPA render it liable for

actual and statutory damages, costs, and reasonable attorneys’ fees, see, 15 U.S.C. §

1692k.

                                    PRAYER FOR RELIEF

         Plaintiff, Linda Purser, prays that this Court:

         1.      Find that Defendant’s collection practices violate the FDCPA;

         2.      Enter judgment in favor of Plaintiff Purser, and against Defendant, for

actual and statutory damages, costs, and reasonable attorneys’ fees as provided by §



                                                4
            Case 6:20-cv-00939-RDP Document 1 Filed 07/02/20 Page 5 of 5



1692k(a) of the FDCPA; and,

       3.      Grant such further relief as deemed just.

                                     JURY DEMAND

       Plaintiff, Linda Purser, demands trial by jury.

                                                  By: /s/ David J. Philipps_____________
                                                  One of Plaintiff’s Attorneys

                                                  By: /s/ Ronald C. Sykstus____________
                                                  One of Plaintiff’s Attorneys

Dated: July 2, 2020

David J. Philipps      (Ill. Bar No. 06196285)(pro hac vice pending)
Mary E. Philipps       (Ill. Bar No. 06197113)(pro hac vice pending)
Philipps & Philipps, Ltd.
9760 S. Roberts Road, Suite One
Palos Hills, Illinois 60465
(708) 974-2900
(708) 974-2907 (FAX)
davephilipps@aol.com
mephilipps@aol.com

Ronald C. Sykstus (AL Bar No. ASB-7064-K73R)
Bond, Botes, Sykstus, Tanner
   & Ezzell, P.C.
225 Pratt Avenue
Huntsville, Alabama 35801
(256) 539-9899
(256) 713-0237 (FAX)
Rsykstus@bondnbotes.com




                                             5
